Exhibit 10.14

Entellus Medical, Inc.

Non-Employee Director Compensation Program

 

Effective January 9, 2016

 

This Entellus Medical, Inc. (the “Company”) Non-Employee Director Compensation
Program (this “Program”) for non-employee directors (the “Directors”) of the
board of directors of the Company (the “Board”) shall be effective on the date
set forth above (the “Effective Date”).  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Entellus Medical, Inc.
2015 Incentive Award Plan (the “Plan”).  The original Program was effective upon
the closing of the Company’s initial public offering of its common stock (the
“Original Effective Date”).

 

Cash Compensation

 

Effective upon the Effective Date, Directors will become entitled to receive
annual retainers in the following amounts, pro-rated for any partial year of
service:

 

Director:

$35,000

Chairman:

$40,000

Chair of Audit Committee:

$20,000

Chair of Compensation Committee:

$15,000

Chair of Nominating and Corporate Governance Committee:

$10,000

Audit Committee Member (Non-Chair):

$10,000

Compensation Committee Member (Non-Chair):

$7,500

Nominating and Corporate Governance Committee (Non-Chair):

$5,000

 

All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter.   For the avoidance of doubt, no
Director will receive any annual retainer (or portion thereof) with respect to
services provided to the Company prior to the Original Effective Date.

 

Equity Compensation

 



 

--------------------------------------------------------------------------------

 

Initial Stock Option Grant:

Each Director who is initially elected or appointed to serve on the Board upon
or after the Original Effective Date is hereby granted an Option to purchase
15,000 Shares under the Plan or any other applicable Company equity incentive
plan then-maintained by the Company (the “Initial Option”).  

 

The Initial Option is hereby granted on the date on which such

Director is initially elected or appointed to serve on the Board (the “Election
Date”), and shall vest with respect to 1/12th  of the Shares subject thereto on
each quarterly anniversary of the applicable Election Date occurring over the
three-year period immediately following the applicable Election Date, subject to
continued service through the applicable vesting date.  

 

Each Initial Option shall have an exercise price per Share equal to the Fair
Market Value of a Share on the applicable Election Date.

 

Annual Stock Option Grant:

Each Director serving on the Board as of the date of each annual shareholder
meeting of the Company (each, an “Annual Meeting”) occurring after the Effective
Date shall be granted an Option to purchase 10,000 shares of Common Stock under
the Plan or any other applicable Company equity incentive plan then-maintained
by the Company (the “Annual Option”).  

 

The Annual Option will be granted on the date of the applicable Annual Meeting,
and will vest in full on the earlier to occur of (i) the first anniversary of
the date of grant and (ii) the date of the Annual Meeting immediately following
the date of grant, subject in each case to continued service through the
applicable vesting date.

 

Each Annual Option shall have an exercise price per Share equal to the Fair
Market Value of a Share on the date of the applicable Annual  Meeting.

 

Miscellaneous

 

Each Initial Option and each Annual Option shall be a Non-Qualified Stock Option
and shall have a maximum term of ten years from the applicable date of
grant.  All applicable terms of the Plan apply to this Program as if fully set
forth herein, and all grants of Options are hereby subject in all respect to the
terms of the Plan.  The grant of any Option under this Program shall be made
solely by and subject to the terms set forth in a written Award Agreement in a
form approved by the Board and duly executed by an executive officer of the
Company.

 

Effectiveness, Amendment, Modification and Termination

 

This Program shall become effective upon the Effective Date.  This Program may
be amended, modified or terminated by the Board in the future at its sole
discretion.  No Director shall have any rights hereunder, except with respect to
any Options actually granted pursuant to the Program.  

 

 